          Case 1:17-cr-00635-VEC Document 19 Filed 10/08/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                           X


UNITED STATES OF AMERICA
                                                                 CONSENT PRELIMINARY ORDER
             -   V.    -                                         OF FORFEITURE/
                                                                 MONEY JUDGMENT
RODOLFO ANTONIO CHECO,
                                                                 Sl 17 Cr. 635 (VEC)
                                 Defendant.

                                                           X


             WHEREAS, on or about November 30, 2017, RODOLFO ANTONIO

CHECO,    (the "defendant"), was charged in a two-count Superseding

Information,          Sl        17    Cr .    635    (VEC)        (the     "Information"),        with

participating in a narcotics conspiracy, in violation of Title 21,

United States Code, Sections 846 and 84l(b) (1) (A)                               (Count One); and

using and carrying a firearm in furtherance of drug trafficking,

in   violation             of        Title     18,        United        States    Code,     Sections

924(c) (1) (A) (i) and 2 (Count Two);

             WHEREAS,                the      Information           included        a     forfeiture

allegation as          to        Count       One,    seeki ng      forfeiture       to    the   United

States,     pursuant             to     Title       18,        United    States     Code,       Section

981(a) (1) (C); Title 21, United States Code, Section 853; and Title

28, United States Code, Section 2461, as a result of the commission

of the violations alleged in Count One of the Information;

              WHEREAS,           on or about November 30,                   2017,   the defendant

pled guilty to Counts One and Two, pursuant to a plea agreement

with the Government, wherein the defendant admitted the forfeiture
      Case 1:17-cr-00635-VEC Document 19 Filed 10/08/20 Page 2 of 6




allegations with respect to Counts One and Four and agreed to

forfeit, pursuant to Title 21, United States Code, Section 853 all

property   constituting         or     derived    from   proceeds      the    defendant

obtained directly or indirectly as a                  result of     the controlled

substance offense and all property used or intended to be used in

any manner or part to commit or to facilitate the commission of

the controlled substance offense,                including but not limited to a

sum of money representing the amount of proceeds obtained as a

result of the offense charged in Count One;

             WHEREAS, the defendant consents to the entry of a money

judgment   in     the    amount    of   $150,000    in United States           currency

representing the amount of               proceeds    traceable    to    the    of fens es

charged    in    Count    One     of    the   Information    that      the    defendant

personally obtained; and

                WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                the proceeds traceable to the

offenses charged in Count One of the Information that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Audrey Strauss, Acting

United States Attorney, Assistant United States Attorney, Andrew
         Case 1:17-cr-00635-VEC Document 19 Filed 10/08/20 Page 3 of 6




K.    Chan of counsel,        and the defendant,                 and his counsel,     Peter

Batalla, Esq., that:

             1.   As a result of the offenses charged in Count One of

the    Information,     to    which       the    defendant        pled guilty,    a   money

judgment in the amount of $150,000 in United States currency (the

"Money Judgment"),       representing the amount of proceeds traceable

to the offenses charged in Count One of the Information that the

defendant     personally          obtained,       shall     be     entered    against   the

defendant.

             2.    Pursuant to Rule 32.2(b)                (4)   of the Federal Rules of

Criminal      Procedure,           this         Consent         Preliminary    Order     of

Forfeiture/Money Judgment is final as to the defendant,                             RODOLFO

ANTONIO CHECO and shall be deemed part of the sentence of the

defendant,    and shall be included in the judgment of conviction

therewith.

             3.   All    payments          on     the    outstanding      money   judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail              to the United States Attorney's Office,

Southern     District        of    New    York,         Attn:     Money   Laundering    and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.
               Case 1:17-cr-00635-VEC Document 19 Filed 10/08/20 Page 4 of 6
.

                     4.     The United States Marshals Service is authorized to

    deposit the payments on the Money Judgment in the Assets Forfeiture

    Fund,      and    the     United      States     shall    have     clear    title    to     such

    forfeited property.

                     5.      Pursuant to Title 21, United States Code, Section

    853 (p),    the United States              is authorized to seek forfeiture of

    substitute assets of the defendant up to the uncollected amount of

    the Money Judgment.

                     6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

    Criminal         Procedure,        the    United       States     Attorney's     Office       is

    authorized to conduct any discovery needed to identify, locate or

    dispose          of      forfeitable        property,           including      depositions,

    interrogatories,           requests        for   production of        documents       and    the

    issuance of subpoenas.

                     7.      The Court shall retain jurisdiction to enforce this

    Consent Preliminary Order of                     Forfeiture/Money Judgment,            and to

    amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

    of Criminal Procedure.

                     8.      The     Clerk     of    the     Court     shall    forward       three

    certified             copies     of      this     Consent        Preliminary        Order     of

    Forfeiture/Moriey              Judgment    to    Assistant       United    States    Attorney

    Alexander         J.     Wilson,      Co-Chief      of    the     Money     Laundering       and
       Case 1:17-cr-00635-VEC Document 19 Filed 10/08/20 Page 5 of 6




Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.




 [THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]
                    Case 1:17-cr-00635-VEC Document 19 Filed 10/08/20 Page 6 of 6
    '   ,
•


                       9.    The   signature   page   of   this   Consent   Preliminary

            Order of Forfeiture/Money Judgment may be executed in one or more

            counterparts, each of which will be deemed an original but all of

            which together will constitute one and the same instrument.

            AGREED AND CONSENTED TO:

            AUDREY STRAUSS
            Acting United States Attorney for the
            Southern District of New York



            By:
                                                                  DATE
                  Assistant United States Attorney
                  One St. Andrew's Plaza
                  New York, NY 10007
                  (212)637-1072


            RODOLFO ANTONIO CHECO


            By:
                                    CHECO
                                                                  -/2'vl'.o
                                                                  DATE



            By:
                  PETER BATALLA, ESQ.                             DATE
                  Attorney for Defendant
                  888 Brand Concourse, Suite lN
                  Bronx, NY 10451

            SO ORDERED:

                                                                   lo . G,_ ~o
            HONORABLE VALER1E E. CAPRONI                          DATE
            UNITED STATES DISTRICT JUDGE
